Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 8-10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and Shioi et al (US 2010/0200874) and further in view of Leatherdale et al (US 2011/0260601 A1, PCT filling date is used for the rejection and attached 1st page of WIPO publication for the date). 


a semiconductor light emitting device 440 (Para. 48) comprising a first surface (bottom surface, an oppositely positioned second surface (top surface), a p-contact (430, right portion), and a n-contact 430 (left portion underneath 440), the p-contact 430 and the n-contact 430 are positioned adjacent to the first surface 440 (bottom surface), the semiconductor light emitting device 440 (Para. 50, blue light) configured to emit a first light having a first peak wavelength through the second surface (top surface); and

a semiconductor wavelength converting element 460 (Paras. 50, 30) disposed adjacent to the second surface of the semiconductor light emitting device 440 and in a path of the first light emitted by the semiconductor light emitting device 440 and comprising

one or more light emitting layers 460 of a material that absorbs light at the first peak wavelength 440 (blue, Para. 50) and in response emits a second light (red, Para. 50) having a spectrum with a second peak wavelength (blue and red have different wavelength).
 
Kim does not explicitly disclose a second light a full width half maximum of 25 nm or less.

However, Keller discloses second light a full width half maximum of 25 nm or less (Para. 60). Keller teaches the above modification is used to obtain a particular wavelength range for a LED (Para. 60). It would have been obvious to one of the ordinary skill of the 

Kim does not explicitly disclose a total thickness of light emitting epitaxially grown semiconductor layers in the semiconductor wavelength converting element is between 10 nm and 3 µm.
However, Shioi discloses a total thickness of light emitting layers in the semiconductor wavelength converting element is between 10 nm and 3 µm (Para. 315). Shioi teaches the above modification is used to make the light go through in the wavelength converting layer (Para. 315). It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim light emitting layers in the semiconductor wavelength converting element thickness with Shioi light emitting layers in the semiconductor wavelength converting element thickness as suggested above to make the light go through in the wavelength converting layer (Para. 315).

Kim does not explicitly disclose one or more light emitting epitaxially-grown semiconductor layers.

However, Leatherdale discloses one or more light emitting epitaxially-grown semiconductor layers 210 (Fig. 2, Paras. 13, 51, 59-61). 
Leatherdale teaches the above modification is used to make most efficient light source with different bandgap and color (Para. 7, 65). It would have been obvious to one of the 

Regarding claim 2, Leatherdale further discloses the structure of claim 1, wherein the semiconductor light emitting device 202 (paras. 47, 56) and the semiconductor wavelength converting element 204 (Paras. 62, 51, 56) comprises a same semiconductor material (Paras. 51, 56, both are epitaxially grown). 

Regarding claim 8, Kim further discloses the structure of claim 1 wherein the semiconductor wavelength converting element comprises a second light emitting semiconductor layer of a material 470 (green, paras. 50, 51) that absorbs the first light 440 (blue light) and in response emits a third light having a third peak wavelength (Paras. 50, 51).
Leatherdale further discloses a second light emitting epitaxially-grown semiconductor layer 208 (Fig. 2, Paras. 13, 51, 59-61).

Regarding claim 9, Kim further discloses the structure of claim 8 wherein the first peak wavelength is blue 440, the second peak wavelength is red 460, and the third peak wavelength is yellow or green 470.



Regarding claim 11, Kim further discloses the structure of claim 1, comprising a passivated surface 452 (Paras. 45, 48) on the semiconductor wavelength converting element 460 to reduce surface recombination (inherent).

Claims 3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and Shioi et al (US 2010/0200874) in view of Leatherdale et al (US 2011/0260601 A1) and further in view of Gorczyca (US 2004/0067366 A1).

Regarding claim 3, Kim further discloses the structure of claim 1 comprising a bonding layer 451 attaching the semiconductor wavelength converting element 452 to the semiconductor light emitting device 440.

Kim does not explicitly disclose a bonding layer with an index of refraction greater than 1.6. 
However, Kim discloses resin adhesive layer (Para. 45).


It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim resin encapsulant with Gorczyca encapsulant as suggested above to increase the output light (Para. 35). 

Regarding claim 6, Gorczyca further discloses the structure of claim 3 wherein the index of refraction of the bonding layer is greater than 1.9 (Para. 35).

Regarding claim 7, Kim does not explicitly disclose the structure of claim 3 wherein the bonding layer is a material solidified from a partially solidified or gelled state. However, this is a Product-By-Process limitation. It would have been obvious to one of the ordinary skill of the art before the effective filling date of the invention to obtain the bonding layer is a material solidified from a partially solidified or gelled state since the bonding layer is disclosed by a reference in claim 3. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and Shioi et al (US 2010/0200874), in view of Leatherdale et al (US 2011/0260601 A1), Gorczyca (US 2004/0067366 A1) and further in view of Camras et al (US 2006/0105478 A1).

Regarding claim 4, Kim does not explicitly disclose the structure of claim 3 wherein the bonding layer is tellurium oxide.
However, Camras discloses the bonding layer is tellurium oxide 122 (Fig. 1B, Para. 31). Camras teaches the above modification is used for bonding (Para. 31). 
It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim bonding layer material with Camras bonding layer material as suggested above for bonding (Para. 31).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and Shioi et al (US 2010/0200874), in view of Leatherdale et al (US 2011/0260601 A1), Gorczyca (US 2004/0067366 A1) and further in view of Boyden et al (US 2010/0111837 A1).

Regarding claim 5, Kim does not explicitly disclose the structure of claim 3 wherein the bonding layer comprises quantum dots.
However, Boyden discloses the bonding layer comprises quantum dots (Para. 412). Boyden teaches the above modification is used to have fluorescent of the LED device .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and Shioi et al (US 2010/0200874) in view of Leatherdale et al (US 2011/0260601 A1) and further in view of Ajiki et al (US 2008/0108159 A1).

Regarding claim 12, Kim does not explicitly disclose the structure of claim 1, comprising a textured or roughened surface on the semiconductor wavelength converting element.
However, Ajiki discloses a textured or roughened surface on the semiconductor wavelength converting element 7 (Fig. 1, Para. 44). Ajiki teaches the above modification is used to obtain uneven color of the device (Para. 6). 
It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim wavelength converting element with Ajiki wavelength converting element as suggested above to obtain uneven color of the device (Para. 6).

Claims 13-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) and further in view of Leatherdale et al (US 2011/0260601 A1).

Regarding claim 13, Kim discloses a structure (Fig. 4) comprising:

a semiconductor light emitting device 440 (Para. 48) comprising a first surface (bottom surface), an oppositely positioned second surface (top surface), a p-contact 430 (right side), and a n-contact 430 (left side), the p-contact 430 and the n-contact 430 are positioned adjacent to the first surface (bottom), the semiconductor light emitting device configured to emit a first light having a first peak wavelength through the second surface (top surface) 440 (Para. 50, blue); and

a semiconductor wavelength converting element 460 (Para. 50) disposed adjacent to the second surface of the semiconductor light emitting device 440 and in a path of the first light emitted by the semiconductor light emitting device 440 and comprising

a light emitting layer of a material that absorbs the first light 460 and in response emits a second light having a spectrum with a second peak wavelength (red); and a passivated surface to reduce surface recombination 452 (paras. 45, 48, inherent).

Kim does not explicitly disclose light with a full width half maximum of 25 nm or less.

However, Keller discloses light with a full width half maximum of 25 nm or less (Para. 60). 
Keller teaches the above modification is used to obtain a particular wavelength range for a LED (Para. 60). It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim light with a full width half maximum 

Kim does not explicitly disclose light emitting epitaxially-grown semiconductor layers.

However, Leatherdale discloses light emitting epitaxially-grown semiconductor layers 208, 210 (Fig. 2, Paras. 13, 59-61). 
Leatherdale teaches the above modification is used to make most efficient light source with different bandgap and color (Para. 7, 65). It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim light emitting layer material with Leatherdale epitaxial light emitting layer material as suggested above to make most efficient light source with different bandgap and color (Para. 7, 65).

Regarding claim 14, Leatherdale further discloses the structure of claim 13, wherein the semiconductor light emitting device 202 (paras. 47, 56) and the semiconductor wavelength converting element 204 (Paras. 62, 51, 56) comprises a same semiconductor material (Paras. 51, 56, epitaxially grown). 


Regarding claim 20, Kim further discloses the structure of claim 13 comprising a second wavelength converting element 470 (Para. 50) disposed in a path of the first light .

Claims 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1) in view of Leatherdale et al (US 2011/0260601 A1) and further in view of Gorczyca (US 2004/0067366 A1).

Regarding claim 15, Kim further discloses the structure of claim 13 comprising a bonding layer 451 attaching the semiconductor wavelength converting element 452 to the semiconductor light emitting device 440.

Kim does not explicitly disclose a bonding layer with an index of refraction greater than 1.6. However, Kim discloses resin adhesive layer (Para. 45).
However, Gorczyca discloses a bonding layer (encapsulant) with an index of refraction greater than 1.6 (Para. 35). Gorczyca teaches the above modification is used to increase the output light (Para. 35). 

It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim resin encapsulant with Gorczyca encapsulant as suggested above to increase the output light (Para. 35). 



Regarding claim 19, Kim does not explicitly disclose the structure of claim 15 wherein the bonding layer is a material solidified from a partially solidified or gelled state. However, this is a Product-By-Process limitation. It would have been obvious to one of the ordinary skill of the art before the effective filling date of the invention to obtain the bonding layer is a material solidified from a partially solidified or gelled state since the bonding layer is disclosed by a reference in claim 3. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1), in view of Leatherdale et al (US 2011/0260601 A1), Gorczyca (US 2004/0067366 A1) and further in view of Camras et al (US 2006/0105478 A1).

Regarding claim 16, Kim does not explicitly disclose the structure of claim 15 wherein the bonding layer is tellurium oxide.

It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim bonding layer material with Camras bonding layer material as suggested above for bonding (Para. 31).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0051898 A1) in view of Keller et al (US 2009/0095966 A1), in view of Leatherdale et al (US 2011/0260601 A1), Gorczyca (US 2004/0067366 A1) and further in view of Boyden et al (US 2010/0111837 A1).

Regarding claim 17, Kim does not explicitly disclose the structure of claim 15 wherein the bonding layer comprises quantum dots.
However, Boyden discloses the bonding layer comprises quantum dots (Para. 412). Boyden teaches the above modification is used to have fluorescent of the LED device (Para. 412). It would have been obvious to one of the ordinary skill of the art at the time of the claimed invention to substitute Kim bonding layer material with Boyden bonding layer material as suggested above to have fluorescent of the LED device (Para. 412).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BILKIS . JAHAN
Primary Examiner
Art Unit 2896



/BILKIS JAHAN/Primary Examiner, Art Unit 2896